WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Wilshire Large Company Growth Portfolio Investment Class Shares (DTLGX) Institutional Class Shares (WLCGX) Supplement dated June 1, 2010 to the Prospectus of the Wilshire Large Company Growth Portfolio (the “Portfolio”) of the Company dated May 1, 2010 This Supplement information replaces and supersedes any contrary information contained in the Prospectus. Pursuant to an exemptive order from the Securities and Exchange Commission, Wilshire Associates Incorporated (“Wilshire”) may add a sub-adviser and enter into a subadvisory agreement without shareholder approval, as may normally be required by the Investment Company Act of 1940, as amended, upon approval of the Board of Directors of the Company (the “Board”). On May 21, 2010, the Board approved the appointment of Cornerstone Capital Management, Inc. (“Cornerstone”) as a new sub-adviser to the Wilshire Large Company Growth Portfolio (the “Portfolio”), effective as of June 1, 2010.Also on May 21, 2010, Wilshire notified the Board of the termination of Payden & Rygel, Quest Investment Management and Sawgrass Asset Management, L.L.C. as sub-advisers to the Portfolio effective as of June 1, 2010.Victory Capital Management Inc. and Los Angeles Capital Management and Research will continue as sub-advisers to the Portfolio. THE FOLLOWING INFORMATION REPLACES AND SUPERSEDES THE INFORMATION UNDER THE HEADING “PRINCIPAL INVESTMENT STRATEGIES” ON PAGES 4 AND 5 OF THE PROSPECTUS: Principal Investment Strategies · The Portfolio focuses on the large company growth segment of the U.S. equity market. · The Portfolio invests substantially all of its assets in common stock of companies with the largest market capitalizationsgreater than approximately $806 million as of December 31, 2009. · The Portfolio invests in companies that historically have above average earnings or sales growth and retention of earnings, often such companies have above average price to earnings ratios. · The Portfolio uses a multi-manager strategy with multiple sub-advisers who employ different strategies. Each sub-adviser’s strategy is set forth below: Los Angeles Capital Management and Equity Research (“LA Capital”). In managing its portion of the Large Company Growth Portfolio, LA Capital uses its proprietary “Dynamic Alpha” stock selection model to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Victory Capital Management Inc (“Victory”). Victory employs a growth-oriented style using bottom-up fundamental company analysis as a basis for all investment decisions. Victory constructs its portion of the Large Company Growth Portfolio with high-quality, large-capitalization equity securities that Victory believes are likely to produce superior earnings growth. Victory sells a stock when the fundamental characteristics deteriorate or when a better investment opportunity is identified, and a position is reduced when a 10% position size limit is reached. Cornerstone Capital Management, Inc. (“Cornerstone”).Cornerstone’s investment philosophy is premised on successfully identifying a “perception gap”, which it believes exists when consensus expectations fail to recognize the true earnings power of a given company.Cornerstone focuses broadly on companies with over $1 billion in market capitalization, strong management with a proven track record, and a sustainable competitive advantage.Fundamentally, Cornerstone looks to invest in companies with strong organic revenue and operating earnings growth, financially conservative firms whose net income is confirmed by free cash flows, and strong, flexible balance sheets.A further distinguishing feature of Cornerstone’s process is a short-term contrarian approach employed within the context of long-term fundamentals, where it will actively buy and sell around short-term price movement of a company as long as there are no changes to its long-term fundamental expectations.The strategy will typically hold around 35 to 55 securities. THE FOLLOWING INFORMATION REPLACES AND SUPERSEDES THE INFORMATION UNDER THE HEADING “MANAGEMENT” AND THE SUB-HEADING “SUB-ADVISERS AND PORTFOLIO MANAGERS” ON OF THE PROSPECTUS: Sub-Advisers and Portfolio Managers LA Capital Thomas D. Stevens, President of LA Capital and Portfolio Manager of the Portfolio. Mr. Stevens has served as Portfolio Manager since 2002. Victory Erick F. Maronak, Chief Investment Officer and Senior Manager of Victory and Portfolio Manager of the Portfolio. Mr. Maronak has served as Portfolio Manager since 2007. Scott R. Kefer, CFA, Managing Director of Victory and Portfolio Manager of the Portfolio. Mr. Kefer has served as Portfolio Manager since 2007. Jason E. Dahl, CFA, Managing Director of Victory and Portfolio Manager of the Portfolio. Mr. Dahl has served as Portfolio Manager since 2007. Michael Koskuba, Managing Director of Victory and Portfolio Manager/Analyst of the Portfolio. Mr. Koskuba has served as Portfolio Manager since 2007 Cornerstone Thomas G. Kamp, CFA, President, Chief Investment Officer and Portfolio Manager of Cornerstone and Portfolio Manager of the Portfolio.Mr. Kamp has served as Portfolio Manager since 2010. All REFERENCES TO PAYDEN & RYGEL, QUEST INVESTMENT MANAGEMNET AND SAWGRASS ASSET MANAGEMENT, L.L.C. ARE DELETED AND THE FOLLOWING INFORMATION HAS BEEN ADDED UNDER THE HEADING “MANAGEMENT OF THE PORTFOLIOS” AND THE SUB-HEADING “INVESTMENT SUB-ADVISERS” STARTING ON OF THE PROSPECTUS: Cornerstone Wilshire has entered into a subadvisory agreement with Cornerstone effective June 1, 2010, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board.Cornerstone is located at 7101 West 78th Street, Suite 201, Bloomington, Minnesota55439.Andrew S. Wyatt and Thomas G. Kamp own a majority of Cornerstone and are deemed to control it. Mr. Wyatt is Chief Executive Officer and a director of the Adviser. Thomas G. Kamp, CFA, the President, Chief Investment Officer and Portfolio Manager of Cornerstone, is also an owner of Cornerstone. As of December 31, 2009, Cornerstone managed approximately $1.4 billion.Mr. Kamp is the portfolio manager of the Portfolio.Mr. Kamp joined Cornerstone in February 2006.Previously, he was a Senior Vice President and Portfolio Manager at Alliance Capital Management from 1993-2006.He earned his MBA at Northwestern University and a BSME at Southern Methodist University. A discussion regarding the basis for the Board’s approval of the subadvisory agreement will be available in the Company’s semi-annual report to shareholders for the period ending June 30, 2010.The Statement of Additional Information (“SAI”) provides additional information about the portfolio manager’s compensation, other accounts managed, and ownership of shares in the Portfolio. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS OF THE COMPANY FOR FUTURE REFERENCE. WILSHIRE MUTUAL FUNDS, INC. (the “Company”) Wilshire Large Company Growth Portfolio Investment Class Shares (DTLGX) Institutional Class Shares (WLCGX) Supplement dated June 1, 2010 to the Statement of Additional Information of the Wilshire Large Company Growth Portfolio (the “Portfolio”) of the Company dated May 1, 2010 This Supplement information replaces and supersedes any contrary information contained in the Statement of Additional Information. ALL REFERENCES TO PAYDEN, QUEST AND SAWGRASS ARE DELETED AND THE FOLLOWING INFORMATION IS ADDED UNDER THE HEADING“INVESTMENT SUBADVISORY AGREEMENTS AND FEES” STARTING ON OF THE STATEMENT OF ADDITIONAL INFORMATION. Effective June 1, 2010, Wilshire entered into a subadvisory agreement (the “Subadvisory Agreement”) with Cornerstone (‘Cornerstone”) to manage a portion of the Wilshire Large Company Growth Portfolio (the “Portfolio”).Under the Subadvisory Agreement, the fees payable to the Sub-adviser with respect to the Portfolio will be paid exclusively by Wilshire and not directly by the shareholders of the Portfolio. The Subadvisory Agreement with Cornerstone will continue in effect until June 1, 2012, unless sooner terminated as provided in certain provisions contained in the Subadvisory Agreement.The Subadvisory Agreement will continue in effect from year-to-year thereafter with respect to the Portfolio so long as it is specifically approved for the Portfolio at least annually in the manner required by the 1940 Act. ALL REFERENCES TO PAYDEN, QUEST AND SAWGRASS ARE DELETED AND THE FOLLOWING INFORMATION SUPPLEMENTS THE INFORMATION FOUND ON OF THE STATEMENT OF ADDITIONAL INFORMATION UNDER THE SUB-HEADING “PORTFOLIO MANAGERS.” Cornerstone Cornerstone’s portion of the Portfolio is managed by Thomas G. Kamp, CFA.Mr. Kamp is also responsible for the day-to-day management of other registered investment companies, other pooled investment vehicles and other advisory accounts.As of December 31, 2009, information on these other accounts is as follows: Portfolio Manager (Funds managed) Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts and Total Assets for Which Advisory Fee is Performance-Based Number Assets Managed (in millions) Number Assets Managed (in millions) Number Assets Managed (in millions) Registered Investment Companies Other Pooled Investment Vehicles
